DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 Claims 2, 3, 8, 10, 11, 13, 17, 19, 21, 23, 25, 26, and 29 have been cancelled. Claims 7 and 15 have been withdrawn.  Claim 1 has been amended.  
Claims 1, 4-6, 9, 12, 14, 16, 18, 20, 22, 24, 27, 28, and 30-35 are under examination.
Claims 4, 12, 34, and 35 are examined to the extent that they read on the elected species of low oxygen conditions.

2.	The objection to the claim listing is withdrawn in response to the amendment to identify claim 14 as “previously presented”.

The following rejections are withdrawn in response to the amendment to introduce the limitation of “methionine” in claim 1:
The nonstatutory double patenting rejections over the claims of U.S. Patent No. 9,943,555; over the claims of U.S. Patent No. 10,610,546; over the claims of Patent No. 10,195,234; over the claims of copending Application No. 15/379,445; over the claims of copending Application No. 15/852,762; over the claims of copending Application No. 15/775,936;    
All obviousness-type rejections. 

Maintained Rejections
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,164.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same recombinant bacterium.  The patent specification defines that the substrate is an amino acid such as a methionine, that the polypeptide is involved in the methionine catabolism, that the transporter is an amino acid transporter, that the bacterium is modified to reduce methionine export, and that the recombinant bacterium is suitable to treat diseases associated with the amino acid metabolism (see Abstract; column 2; column 28, lines 11-17; paragraph bridging columns 43 and 44).  The instant specification discloses that the recombinant bacterium could comprise a heterologous gene which is toxic to the bacterium ([0734]-[0737]).  Thus, the instant claims and the patent claims are obvious variants.



New Rejections
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4-6, 9, 12, 14, 16, 18, 20, 22, 24, 27, 28, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an amino acid catabolism enzyme” in line 2.  The recitation “an amino acid transporter” in the last line renders the claim unclear because the nexus between this amino acid and the amino acid catabolism enzyme is not defined.  Furthermore, while the claim recites “wherein the amino acid is methionine”, it is not clear whether this recitation pertains to the amino acid to be catabolized or to the amino acid to be transported.  Thus, the metes and bounds of the claim cannot be determined and the claim is indefinite.

Claims 4-6, 9, 12, 14, 16, 18, 20, 22, 24, 27, 28, and 30-35 are rejected for being dependent from the rejected claim 26 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting administration in vivo, claim 33 does not further limit the subject matter of the parent claim 32 which, administering to a subject, is necessarily limited to administration in vivo.  


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 9, 18, 20, 24, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. (WO 14/066945; of record), in view of both Goda et al. (Protein J., 2010, 29: 44-49) and Budy et al. (Arch. Biochem. Biophys., 2006, 446: 119-130).
	 Al-Hafid et al. teach a genetically-engineered probiotic bacterium (such as Lactobacillus and Lactococcus) expressing phenylalanine ammonia lyase (PAL; an enzyme involved in phenylalanine catabolism) for the treatment of phenylkeyonuria (PKU), a disease caused by mutations in phenylalanine hydroxylase claims 1, 18, 24, and 31) (see Abstract; p. 1-2; p. 3, lines 27-37; p. 4, lines 9-20; p. 5, lines 11-13; p. 6; p. 13, lines 25-28; p. 15, lines 17-19; p. 25).
Al-Hafid et al. do not teach an enzyme involved in the methionine catabolic pathway (claim 1).  However, extrapolating the teachings of Al-Hafid to deficiencies in enzymes involved in methionine catabolic pathway is suggested by the prior art.  For example, Goda et al. teach that homocysteine is a catabolite of methionine and that deficiencies in cystathionine [Symbol font/0x62]-synthase (CBS; required for conversion of homocysteine to cystathionine) lead to homocystinuria.  Goda et al. teach treatment via using a methionine restricted diet; however, this treatment has difficulty in achieving patient compliance (see p. 44-45).  Al-Hafid et al. also teach the necessity of developing genetically-engineered probiotic bacterium for therapy because adherence to a life-long low dietary diet is difficult.  Based on the combined teachings of Al-Hafid et al. and Goda et al., one of skill in the art would have reasonably concluded that modifying Al-Hafid et al. by engineering the probiotic bacterium to express CBS would result in a composition suitable to reduce the homocysteine levels, when reducing the claims 32 and 33).  By doing so, one of skill in the art would have obtained and used a recombinant probiotic bacterium comprising a nucleic acid encoding a methionine catabolism enzyme operably linked to an inducible promoter not associated with the methionine catabolism enzyme-encoding gene in nature (claim 1). 
Al-Hafid et al. and Goda et al. do not teach using a gene expressing a homocysteine transporter from an inducible promoter (claims 1, 9, 20, 34, and 35).  However, transporters for homocysteine uptake were known in the prior art (see Budy et al., Abstract).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al. and Goda et al. with a polynucleotide encoding and expressing a homocysteine transporter from a second copy of the inducible promoter to achieve the predictable result of obtaining a composition efficient to treat homocystinuria by providing the probiotic bacterium with means for rapid homocysteine internalization and thus, clearance from circulation. 
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1, 9, 18, 20, 24, 27, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with both Goda et al. and Budy et al., in further view of Duan et al. (Appl. Environ. Microbiol., 2008, 74: 7437-7438; of record).
 E. coli strain Nissle (claim 27).  However, using E. coli strain Nissle is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Duan et al. teach that E. coli strain Nissle is a probiotic bacteria suitable for therapeutic delivery to the intestine (Abstract; p. 7437, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al., Goda et al., and Budy et al. by using E. coli strain Nissle as the probiotic bacterium to achieve the predictable result of obtaining a composition suitable to lower the levels of homocysteine.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1, 9, 16, 18, 20, 24, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with both Goda et al. and Budy et al., in further view of both Sebastio et al. (Am. J. Hum. Genet., 1995, 1324-1333) and Liu et al. (AEM, 2015, 81: 7753-7766).
	The teachings of Al-Hafid et al., Goda et al., and Budy et al. are applied as above for claims 1, 9, 18, 20, 24, and 31-35.  Al-Hafid et al., Goda et al., and Budy et al. do not teach a genetic modification which reduces methionine export (claim 16).  Sebastio et al. teach that CBS deficiency is also characterized by hypermethioninemia (see p. 1325, column 1, first full paragraph).  Liu et al. teach that YjeH promotes methionine export E. coli (see Abstract).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al., Goda et al., and Budy et al. by further deleting YjeH to achieve the predictable result of obtaining a composition for efficient therapy. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

13.	Claims 1, 4-6, 9, 12, 14, 18, 20, 22, 24, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with both Goda et al., and Budy et al., in further view of Trotter et al. (PLoS One, 2011, 6: 1-7; of record).
The teachings of Al-Hafid et al., Goda et al., and Budy et al. are applied as above for claims 1, 9, 18, 20, 24, and 31-35.  Al-Hafid et al., Goda et al., and Budy et al. do not teach that the promoter responding to oxygen level is an FNR-responsive promoter (claims 4-6, 12, 14, and 22).  However, using an FNR-responsive promoter is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Trotter et al. teach that E. coli transcription factor FNR is activated under low oxygen levels within the intestine and, in turn, activates genes which allow growth under anaerobic conditions (Abstract; p. 1, column 1, first full paragraph; p. 2, column 1, first full paragraph; paragraph bridging p. 4 and 5; p. 6, Fig. 5).  Based on these combined teachings, one of skill in the art would have found obvious to use separate FNR-responsive promoters as the low oxygen-responsive promoters to drive the expression of the genes encoding PAL and the gene 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	Claims 1, 9, 18, 20, 24, 28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with both Goda et al., and Budy et al., in view of Steidler et al. (Nature Biotech., 2003, 21: 785-789; of record).
The teachings of Al-Hafid et al., Goda et al., and Budy et al. are applied as above for claims 1, 9, 18, 20, 24, and 31-35.  Al-Hafid et al., Goda et al., and Budy et al. do not teach a thymine auxotroph (claims 28 and 30).  However, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Steidler et al. teach using thymidine auxotrophy for biological containment of therapeutic bacteria delivered to the human intestine (Abstract; p. 785; p. 787, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al., Goda et al., and Budy et al. by using thymidine auxotrophy as taught by Steidler et al. to achieve the predictable result of obtaining a therapeutic bacterium that could be contained when needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

It is noted that none of the arguments pertains to new rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.